Exhibit THIRD PARTY DEED OF TRUST, ASSIGNMENT AND SECURITY AGREEMENT THIS THIRD PARTY DEED OF TRUST, ASSIGNMENT AND SECURITY AGREEMENT (“Deed of Trust”), dated as of , 2008, among LEE OIL COMPANY, INC., a Virginia corporation (“Grantor”), (“Trustee”), and CHOICE FINANCIAL GROUP, a North Dakota state bank (“Beneficiary”), recites and provides: WHEREAS, Grantor is the owner of fee simple title to certain real estate (including all improvements thereon and all easements and other real property rights belonging thereto) located in the Commonwealth of Virginia (the “Premises”), and more particularly described on Exhibit A attached hereto. WHEREAS, Heartland, Inc., a Maryland corporation (“Borrower”) is the maker of a certain Promissory Note of even date herewith (the “Note”), payable to the order of Beneficiary, evidencing a loan (the “Loan”) in the principal amount of $3,250,000.00, with interest and payable as stated therein. The Note is made pursuant to a Loan Agreement of even date herewith (the “Loan Agreement”), between Borrower and Beneficiary and is secured by, among other things, this Deed of Trust and a security agreement of even date herewith (the “Security Agreement”), between Grantor and Beneficiary, and financing statements naming Grantor, as debtor and Beneficiary, as secured party (the “Financing Statements”). The Note is also secured by a Guaranty of even date herewith (the “Guaranty”). The Loan Agreement, the Note, this Deed of Trust, the Guaranty, the Security Agreement, the Financing Statements and all other documents and instruments evidencing and securing the indebtedness evidenced by the Note are sometimes hereinafter referred to collectively as the “Loan Documents.” WHEREAS, the Loan is also secured by a lien on certain real property owned by Grantor and located in the Commonwealth of Virginia. 1 THIRD PARTY DEED OF TRUST, ASSIGNMENT AND SECURITY AGREEMENT: For and in consideration of Beneficiary making the Loan to Borrower, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, this Deed of Trust provides as follows: 1.GRANTING OF LIEN.
